Case 1:20-cv-05921-RRM-RLM Document 1-2 Filed 12/05/20 Page 1 of 3 PageID #: 12




                Exhibit A
FILED: KINGS COUNTY CLERK 07/16/2020 03:13 PM                                                                                                                                       INDEX NO. 512570/2020
         Case
NYSCEF DOC.   1:20-cv-05921-RRM-RLM
            NO. 1                   Document 1-2 Filed 12/05/20 PageRECEIVED
                                                                     2 of 3 PageID #: 13
                                                                              NYSCEF:  07/16/2020




          SUPREME                   COURT               OF THE          STATE           OF    NEW YORK
         COUNTY                    OF KINGS
         --------------------------------------------------------------------X

         ROBERT                  TOUSSIE,



                                                                       Plaintiff,                                                  SUMMONS                    WITH         NOTICE


                                           -against-

                                                                                                                                   Index          No.




         WILLIAMS                    & CONNOLLY,                       LLP,
         JOSEPH               G.    PETROSINELLI,
         DAVID              A.      FORKNER,
         JONATHAN                        E. PAHL,

         LUPKIN               &     ASSOCIATES,                      PLLC,
         JONATHAN                        D.     LUPKIN,
         REBECCA                    C.     SMITHWICK,


                                                                       Defendants.

         ----------------------------------------------------------------X

         To     the    Person(s)                Named       as Defendant(s)                  Above:



                         PLEASE                 TAKE        NOTICE               THAT        YOU           ARE        HEREBY                 SUMMONED                     to appear      in this

         action        by     serving            a notice       of    appearance            on the         Plaintiff(s)          at the       address         set forth       below      within

         20     days        after    the        service     of this       Summons             (not         counting        the     day       of    service     itself),      or within       30

         days      after         service         is complete           if the       summons              is not    delivered           personally             to you       within     the   State
         of New          York.



                         YOU         ARE           HEREBY             NOTIFIED               THAT             should       you      fail     to answer          or appear,           a judgment

         will     be entered                  against     you    by     default       for    the     relief       demanded            below.



         Dated:             July     16,        2020

                         Nesconset,                New      York                                     S      HE        ER & STERN,                       LLC
                                                                                                     By:      Fredrick          P. Stern,          Esq.

                                                                                                   Attorneys              for    Plaintiff

                                                                                                     110      Lake        Avenue           So.,     Suite     46

                                                                                                   Nesconset,              NY       11767

                                                                                                     (621)        265-8500

         Defendant's                Address:



         WILLIAMS                    & CONNOLLY,                       LLP

         725      12th        St    NW
         Washington,                 DC         20005




                                                                                                   1 of 2
FILED: KINGS COUNTY CLERK 07/16/2020 03:13 PM                                                                                                                                                        INDEX NO. 512570/2020
         Case
NYSCEF DOC.   1:20-cv-05921-RRM-RLM
            NO. 1                   Document 1-2 Filed 12/05/20 PageRECEIVED
                                                                     3 of 3 PageID #: 14
                                                                              NYSCEF:  07/16/2020




         JOSEPH                G.     PETROSINELLI

         725       12th        St   NW
         Washington,                   DC          20005



         DAVID               A.     FORKNER
         725       12th        St   NW
         Washington,                   DC          20005



         JONATHAN                          E. PAHL

         725       12th        St   NW
         Washington,                   DC          20005



         LUPKIN                &      ASSOCIATES,                         PLLC
          80 Broad             St.,        Suite         1301

         New         York,          NY           10004



         JONATHAN                          D.     LUPKIN
          80 Broad             St.,        Suite         1301

         New         York,          NY           10004



         REBECCA                      C.     SMITHWICK,
          1401       N.      El     Camino               Real,         Ste.     106
          San    Clemente,                   CA          92672



         Notice:            The       nature             of this       action         is:


                                                                                                                                                      '
         The       Plaintiff           seeks             compensatory                  damages               for     the    Defendants                    legal     malpractice                 regarding         their

         representation                     of the         Plaintiff           in the        action          entitled          Robert            Toussie,          et al. v. Coastal

         Development,                       LLC,          et al,       in the     Supreme     Court                      of the          State     of New           York,         County           of New        York
                                                                                       Defendants'
         under         Index          No.        650227/2016.                    The                                       negligence              included             the    failure          to advise        the
         Plaintiff           that      the       entry       of the           Judgment              in that          action        on July          17,      2017       would        forfeit         all    of the

         Plaintiff's              rights         in      a certain        payment               stream             and     that     the     Judgment               would        render           Plaintiff's

         interest           to that         of     a subordinate                 Judgment                   Creditor           behind            a secured          creditor        who          claimed

         priority           to all         present          and      future       assets            of the         Judgment               Debtor          rendering           the    Judgment               obtained
         illusory.



         The       relief         sought           is:    Compensatory                       and      punitive             damages,              attorneys          fees      and    costs.



         Should     Defendant(s)                           fail    to appear                herein,         judgment              will      be entered            by      default         for     the      sum   of
         7,857,642.50       with                      interest          from      the        date      of     July       17,      2017       and      the     costs       of this        action.



         Venue:             Plaintiff(s)               designate(s)      Kings                     County            as the        place         of trial.        The     basis      of this         designation
         is Plaintiff            resides              in Kings      County.




                                                                                                                   2 of 2
